             Case 2:20-mc-00047-RSL Document 9 Filed 03/01/21 Page 1 of 3



 1                                                      The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                                NO. 2:20-MC-00047-RSL
11
                               Plaintiff,                         (2:07-CR-0182-1)
12
             v.                                               Continuing Garnishment Order
13
     COLIN D. WALMSLEY,
14
              Defendant/Judgment Debtor,
15
           and
16
     SELF COMMUNICATION, LLC,
17
                               Garnishee.
18
19          A Writ of Continuing Garnishment, directed to Self Communication,
20
     LLC, has been duly issued and served upon the Garnishee. Pursuant to the
21
     Writ, Garnishee Self Communication, LLC, filed its Answer on September 9,
22
23   2020, stating that at the time of the service of the Writ, Defendant/Judgment

24   Debtor Colin D. Walmsley was an active employee who was paid bi-weekly.
25          After notification that the garnishment proceeding was mailed to the
26
     Garnishee and Defendant/Judgment Debtor Walmsley on or about August 18,
27
28


     CONTINUING GARNISHMENT ORDER                                            UNITED STATES ATTORNEY’S OFFICE
                                                                              700 STEWART STREET, SUITE 5220
     (USA v. Colin D. Walmsley and Self Communication, LLC,                          SEATTLE, WA 98101
     USDC#: 2:20-MC-00047-RSL / 2:07-CR-00182-1) - 1                                 PHONE: 206-553-7970
             Case 2:20-mc-00047-RSL Document 9 Filed 03/01/21 Page 2 of 3



 1   2020, Mr. Walmsley has not requested a hearing to determine exempt
 2
     property as of this date.
 3
            IT IS THEREFORE ORDERED as follows:
 4
            That the Garnishee, Self Communication, LLC, shall pay to the United
 5
 6   States District Court for the Western District of Washington, the non-exempt

 7   earnings payable to Defendant/Judgment Debtor Colin D. Walmsley, upon
 8
     each period of time when Defendant/Judgment Debtor Walmsley is entitled to
 9
     receive such funds, and shall continue said payments, if any, until
10
     Defendant/Judgment Debtor Walmsley’s debt is paid in full; or until
11
12   Defendant/Judgment Debtor is no longer an active employee of Garnishee

13   and the Garnishee no longer has possession, custody, or control of any funds
14
     due and owing to the Defendant/Judgment Debtor; or until further order of
15
     this Court. This includes all monies required to be previously withheld by the
16
     Garnishee, in accordance with the Writ of Continuing Garnishment;
17
18          That such payment shall be applied to Defendant/Judgment Debtor

19   Colin D. Walmsley’s outstanding restitution obligation, by the United States
20
     District Court for the Western District of Washington; and
21
            That the payments shall be made out to the United States District
22
     Court, Western District of Washington, referencing Case Nos.
23
24   2:07-CR-00182-1 and 2:20-MC-00047-RSL, and to deliver such payment

25   either personally or by First Class Mail to:
26
                     United States District Court, Western District of Washington
27                   Attn: Financial Clerk – Lobby Level
                     700 Stewart Street
28                   Seattle, Washington 98101


     CONTINUING GARNISHMENT ORDER                                  UNITED STATES ATTORNEY’S OFFICE
                                                                    700 STEWART STREET, SUITE 5220
     (USA v. Colin D. Walmsley and Self Communication, LLC,                SEATTLE, WA 98101
     USDC#: 2:20-MC-00047-RSL / 2:07-CR-00182-1) - 2                       PHONE: 206-553-7970
             Case 2:20-mc-00047-RSL Document 9 Filed 03/01/21 Page 3 of 3



 1          Dated this 1st day of March, 2021.
 2
 3
                                       JUDGE ROBERT S. LASNIK
 4                                     United States District Court Judge

 5   Presented by:
 6
 7   s/ Kyle A. Forsyth
     KYLE A. FORSYTH, WSBA #34609
 8   Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     CONTINUING GARNISHMENT ORDER                                       UNITED STATES ATTORNEY’S OFFICE
                                                                         700 STEWART STREET, SUITE 5220
     (USA v. Colin D. Walmsley and Self Communication, LLC,                     SEATTLE, WA 98101
     USDC#: 2:20-MC-00047-RSL / 2:07-CR-00182-1) - 3                            PHONE: 206-553-7970
